Case 18-10379-BFK        Doc 42   Filed 07/29/20 Entered 07/29/20 09:29:42           Desc Main
                                  Document     Page 1 of 1



                         UNITED STATES BANKRUPTCY COURT

                                           FOR THE

                            EASTERN DISTRICT OF VIRGINIA
                                  Alexandria Division

     In the Matter of:
                                                  Chapter 13
     CHERYLANDA LEE ANNE GARDNER
                                                  Case No. 18-10379-BFK

                           Debtor

                             AMENDED MOTION TO DISMISS

     Thomas P. Gorman, Chapter 13 Trustee, amends his previously filed Motion to
     Dismiss to include the following additional ground for dismissal:
            Based on the allegations of a Motion for Relief From Stay filed by Debtor’s
            mortgage lender (Dkt. #39) she has failed to make her May-July, 2020
            mortgage payments, which if true would be a default under Section 6B of her
            confirmed Plan.

     Date: __July 29, 2020______                         __/s/ Thomas P. Gorman______
                                                         Thomas P. Gorman
                                                         Chapter 13 Trustee
                                                         300 N. Washington Street, #400
                                                         Alexandria, VA 22314
                                                         (703) 836-2226
                                                         VSB 26421

                                  CERTIFICATE OF SERVICE

     I hereby certify that I have this 29th day of July, 2020, served via ECF to authorized
     users or mailed a true copy of the foregoing Motion to Dismiss, Notice of Motion and
     Notice of Hearing to the following parties.

     Cherylanda Lee Anne Gardner                  John C. Morgan, Jr., Esquire
     Chapter 13 Debtor                            Attorney for Debtor
     56 Sanctuary Lane                            New Day Legal, PLLC
     Stafford, VA 22554                           98 Alexandria Pike, Ste. 10
                                                  Warrenton, VA 20186
                                                         ___/s/ Thomas P. Gorman_____
                                                         Thomas P. Gorman
